Exhibit 10.3
 
GLOBAL   SERVICE   AGREEMENT


This global service agreement ( the “Agreement”) is entered into by and between
Nukkleus Limited, a private limited Bermuda company (“Nukk”) and FXDirectDealer,
LLC, a private limited liability company organized pursuant to the laws of the
state of Delaware with its principal place of business located at Newport
Towers, 525 Washington Blvd., Jersey City, NJ 07310 (“FXDD”) (hereinafter, Nukk
and FXDD may collectively be referred to as the Parties or individually as a
Party) this 24th day of May, 2016. The purpose of the Agreement is to set forth
the rights and obligations of the Parties in a Global Service Agreement whereby
Nukk shall provide proprietary financial technology and supplemental brokerage
service solutions to third parties and FXDD shall provide specific employee
services, including but not limited to technical support, data entry support,
customer support, and new accounts support (the “Support”). Now therefore, for
good and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the Parties agree as further set forth below.


GENERAL PROVISIONS:


 
1.
FXDD represents that it is fully authorized to undertake and to provide the
Support identified in the Agreement and further it certifies that it has the
capacity, ability and operational staff necessary to perform and deliver the
Support.



 
2.
FXDD represents that it shall undertake all Support in a professional
businesslike manner with all due care, skill and diligence as is customary in
the financial Support industry and is required under applicable rules and
regulations including, but not limited to, the USA Patriot Act and the Bank
Secrecy Act.



 
3.
FXDD represents that it will take reasonable and prudent steps necessary to
protect the confidentiality and privacy of all customers and business
information it shall become privy to during the term of the Agreement and for a
period of five (5) years after the termination of the Agreement. Provided,
however, either Party may release such information as it is required to under
order of a court of competent jurisdiction or other governmental or private
regulatory agency, including any auditors of the parties concerned.



 
4.
FXDD represents that it shall at all times diligently supervise the activities
of its employees and/or agents who are providing the Support to insure that
employees and/or agents are providing the Support in a professional and
businesslike manner and in compliance with all applicable regulations.



 
5.
FXDD represents that it shall at all times take such steps as are reasonably
necessary so as not to expose Nukk to undue additional operational risks in its
delivery of the Support.



 
6.
FXDD represents that the Support will not be undertaken in any manner so as to
impair the quality of internal controls reasonably required by Nukk for the
conduct of and monitoring of its business.

 
 
1

--------------------------------------------------------------------------------

 
 
 
7.
FXDD represents that it shall maintain the integrity of all transactions, books
and records related to the activities undertaken by FXDD on behalf of Nukk and
that such books and records related to all such transactions shall be open for
inspection and be accessible electronically by Nukk and any clients, agents or
auditors it may, in its sole discretion, authorize.



 
8.
FXDD represents that it has in place a disaster recovery plan and a business
continuity plan that will permit it to continue to deliver Support with minimal
interruption in the event of disruption.



 
9.
FXDD represents that it will fully cooperate with Nukk to create for and provide
to Nukk such tools and access to such systems as may be necessary for Nukk to
monitor, supervise and manage the effectiveness and inherent risks of the
Support provided by FXDD.



 
10.
FXDD represents that it shall provide experienced personnel at all times to
assist Nukk to remedy any aspect of any of the Support provided which Nukk
believes are not being delivered in a manner consistent with the requirements of
the Agreement.



 
11.
FXDD represents that it shall promptly notify Nukk at the address and in the
manner set forth below in the event that it cannot deliver any aspect of the
Support or in the event of any material change in the management operations or
ownership of FXDD.



 
12.
The Parties agree that Nukk may terminate the Agreement in whole or in part at
any time. FXDD may terminate this Agreement provided it supplies written notice
of at least 90 days prior to the termination date, and, further, that FXDD shall
fully cooperate with Nukk in the transfer of any or all of the Support provided
to a third party outsource provider designated by Nukk or to Nukk directly. In
any event, FXDD shall take all commercially reasonable actions to ensure that
the termination of the services do not create a detriment to the continuity and
quality of Nukk’s provision of services to its clients.



 
13.
No amendment, change, waiver, or discharge hereof shall be valid unless in
writing and signed by both Parties.



 
14.
No waiver or any provision hereof or any right or remedy hereunder shall be
effective unless in writing and signed by the Party against whom such waiver is
sought to be enforced.



 
15.
No delay in exercising, or course of dealing with respect to, or no partial of
any right or remedy hereunder shall constitute a waiver of any other right or
remedy, or future exercise thereof.



 
16.
Neither Party may assign this Agreement to a third Party without prior express
written consent of the other Party, which consent shall not be unreasonably
delayed or withheld; provided however, either Party may assign this Agreement to
(i) an affiliate of such Party, or (ii) any acquirer of all or of substantially
all of such Party’s equity securities, assets or business related to the subject
matter of this Agreement. Provided, however, that such assignment shall not
create a situation where either Party will be in violation of any applicable
rule or regulation to which it is subject.

 
 
2

--------------------------------------------------------------------------------

 
 
 
17.
Each provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law. If any provision of this Agreement or the application
of such provision to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of the Agreement, or the application of
such provision to persons or circumstances other than those which it is held
invalid or unenforceable, shall not be affected by such invalidity or
unenforceability.



 
18.
Each party shall be responsible for compliance with all applicable laws, rules,
and regulations, if any, related to the performance of its obligations under the
Agreement.



 
19.
Both Parties agree that either Party may publish announcements regarding the
existence of its relationships with the other Party.



 
20.
The relationship of the Parties shall be solely that of independent contractors,
and nothing in the Agreement, or in the business or dealings between the
Parties, shall be construed to make them joint venturers or partners with each
other. Neither Party shall do anything to suggest to third Parties that the
relationship between the Parties is anything other than that of independent
contractors.



 
21.
Except as provided elsewhere herein, both Parties must send all notices relating
to the Agreement in writing via overnight mail (or international express mail by
an internationally recognized courier) or first class mail, postage prepaid, to
the Parties at the address listed in the signature block below. Notices shall be
effective the earlier of the notified Party’s actual receipt (or refusal to
accept receipt, if applicable), or five (5) days after the date of mailing.



 
22.
This Agreement shall be governed by the laws of the State of New York without
respect to its conflicts of law provisions and Parties hereby consent to
exclusive jurisdiction and venue in the state and federal courts in the city of
New York. Each party waives the personal service of any process upon them and
agrees that service may be made by overnight mail (using commercially recognized
service) or by U.S. mail with delivery receipt to the address stated in this
Agreement.



 
23.
This Agreement, and its exhibits if any, may be entered into by each Party in
separate counterparts and shall constitute one fully executed agreement upon
execution both Parties.



 
24.
Neither Party shall be liable by reason of any failure or delay in the
performance of its obligations hereunder for any cause beyond the reasonable
control of such Party, including but not limited to electrical outages, failure
of Internet service providers, default due to Internet disruption (including
without limitation denial of service attacks), riots, insurrection, war (or
similar), fires, flood, earthquakes, explosions, and other acts of nature.

 
 
3

--------------------------------------------------------------------------------

 
 
 
25.
All outstanding obligations, right and duties set forth in paragraph 3 will
survive the termination or expiration of this Agreement.



 
26.
This Agreement, including all Exhibits hereunder, contains the entire
understanding and agreement of the Parties, incorporating herein all previous
negotiations and agreements, superseding all prior or contemporaneous proposals,
communications and understandings, whether written and oral.



 
27.
The Parties mutually agree to fully indemnify, protect and hold harmless the
other from and against all liabilities, losses, costs, expenses and damages,
whether direct or indirect, including without limitation reasonable attorney’s
and accountant’s fees, court costs and reasonable out-of-pocket expenses arising
out of or connected with any misrepresentation, breach of or failure to perform
any covenant, agreement or obligation set forth in this Agreement or any
document delivered hereunder, except in any case involving fraud, negligence or
willful default of any party concerned.



 
28.
Nukk shall compensate FXDD at a rate of USD$1,975,000 per month ( the “Rates”).
However, in the event the monthly cash flow generated by Nukk under that certain
Global Service Agreement between Nukk and FXDD Trading Limited (the “Cash Flow”)
is less than USD $1,975,000 per month (the “Shortfall”), then the Rates will be
reduced so that the Rates are no more than the Cash Flow.  FXDD shall be
entitled to additional payments to make up for the Shortfall upon the Cash Flow
exceeding the Rates in any given month provided that the Rates and the
additional payments made to make up the Shortfall do not exceed the Cash
Flow.  The Rates are subject to change with reasonable notice depending upon the
type of business and Support required at that particular time, but, in no event
shall the total charge be less than the agreed upon rate per month for the first
three years, unless otherwise agreed to in writing. The compensation shall be
paid to FXDD, in arrears daily, with final adjustment no later than the 25th of
each consecutive month.



SUPPORT TO BE PROVIDED:


 
29.
OPERATIONAL AND TECHNICAL SUPPORT PERSONNEL: FXDD will provide trained
Information Technology personnel to assist in supporting technological needs,
networking infrastructure needs and any necessary related personnel.



 
30.
MARKETING PERSONNEL. FXDD will provide trained marketing personnel to assist in
the branding and advertising of Nukk and its clients, including personnel
skilled in web hosting or electronic marketing skills.



 
31.
SALES SUPPORT PERSONNEL. As applicable, FXDD will provide knowledgeable and
trained sales personnel to promote the sales of financial technology products,
including hardware and software as necessary. Nukk agrees to assist FXDD in
providing or liaising as necessary any information or training materials
required to educate FXDD sales personnel in the technology products it may
promote.



 
32.
ACCOUNTING PERSONNEL. FXDD will provide trained personnel to maintain, update
and review Nukk’s or its clients’ accounting books and records. This includes
any relevant data entry and database maintenance and associated updates. This
staff, its duties and performance will be reviewed and approved by the relevant
Nukk managers or officers in charge of the respective areas. No services or
actions will be taken without the knowledge and agreement of the relevant Nukk
personnel in charge.

 
 
4

--------------------------------------------------------------------------------

 
 
 
33.
RISK MONITORING. FXDD will provide trained personnel to assess and monitor risk
as well as qualified and trained personnel to review Nukk’s and its customers’
risk. This staff, its duties and performance will be reviewed and approved by
the relevant Nukk managers or officers in charge of the respective areas. No
services or actions will be taken without the knowledge and agreement of the
relevant Nukk personnel in charge.



 
34.
DOCUMENTATION PROCCESSING PERSONNEL: FXDD will provide trained personnel to
process Nukk’s and its clients’ necessary vendor, client, technology, or various
contractual documentation and reviews on a 24 hour basis, including
multi-lingual support in English, Spanish, Italian, Chinese, Japanese, Turkish,
Arabic, Russian, and French. Additional languages may be added as necessary.
Consistent with policies as referenced above and FXDD’s internal privacy and
confidentially policy procedures, FXDD will protect the confidentiality of all
customer information it acquires during and after the processing of such
information with the same concern as it takes in guarding the privacy and
confidentiality of its own confidential information. Further, FXDD agrees that
as part of its documentation processing that it will notify Nukk of any
suspicious activity and, as applicable, that it will provide Nukk all data
relative to such suspicious activity in line with the requirements of any
specifically identified global anti-money laundering regulator.



 
35.
CUSTOMER CARE AND SUPPORT PERSONNEL: FXDD will provide knowledgeable and trained
personnel to provide Nukk or its clients, any and all necessary customer support
on a 24 hour basis. Such support shall include, but not be limited to, assisting
clients with issues related to use of trading front ends, assisting in resolving
trading issues such as liquidations and fills, order management policy and
procedures, margins, integration of algorithmic plug ins, charting issues,
product information requests and customer questions of a general nature related
to their accounts, purchased technology software and the trading platforms. To
the extent that Nukk may require additional staff to assist in its operations,
FXDD shall endeavor to provide trained personnel competent and adept in the
department necessary to address Nukk’s needs.



 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
above written.
 

  Nukkleus Limited FXDirectDealer, LLC         By: /s/ Emil Assentato By:/s/
Joseph Botkier         Name and title: Name and title:         Emil Assentato,
CEO Joseph Botkier

 


[Signature Page of GSA Nukk FXDD]
 
6

--------------------------------------------------------------------------------